DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 10/27/2022. 
Claim(s) 1-3, 5-14, 16-22, 24 and 25 are currently pending. 
Claim(s) 7-13 and 18-20 have been withdrawn. 
Claim(s) 1 and 14 have been amended. 
Claim(s) 4, 15 and 22 have been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 16, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5
 	Claim 5 recites the limitation “wherein the mediator is ferricyanide”.  However, claim 1, from which claim 5 depends, requires the mediator to be an osmium compound.  Accordingly, it is unclear how the mediator is ferricyanide.  Claim 5 is indefinite as being inconsistent with the claim from which it depends.  Appropriate correction and clarification is required.
Regarding claim 16
	Claim 16 recites the limitation “wherein the mediator is ferricyanide”.  However, claim 14, from which claim 16 depends, requires the mediator to be an osmium compound.  Accordingly, it is unclear how the mediator is ferricyanide.  Claim 16 is indefinite as being inconsistent with the claim from which it depends.  Appropriate correction and clarification is required.
Regarding claim 21
	Claim 21 recites the limitation “wherein the mediator is a super mediator including both osmium and ruthenium”.  However, claim 1, from which claim 21 depends, requires the mediator to be an osmium compound.  Accordingly, it is unclear how the mediator includes both osmium and ruthenium.  Claim 21 is indefinite as being inconsistent with the claim from which it depends.  For purposes of examination on the merits, it is interpreted that the osmium compound includes both osmium and ruthenium.  Appropriate correction and clarification is required.
Regarding claim 22
	Claim 22 recites the limitation “wherein the mediator is a super mediator including both osmium and ruthenium”.  However, claim 14, from which claim 22 depends, requires the mediator to be an osmium compound.  Accordingly, it is unclear how the mediator includes both osmium and ruthenium.  For purposes of examination on the merits, it is interpreted that the osmium compound includes both osmium and ruthenium.  Appropriate correction and clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 recites the limitation “further comprising a blood separation membrane above the first receiving port”. However, claim 1 already includes said limitation. Accordingly, claim 25 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 14, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0027886, Takagi et al. in view of US 2015/0104847, Aratake et al., US 2016/0355862, Deng, US 2005/0072670, Hasegawa et al. and US 2005/0221502, Shindelman et al.
Regarding claims 1 and 21
Takagi teaches a test strip for electrochemical testing of a blood analyte (biosensor/sensor chip 100 for testing a blood sample) [Figs. 1A-1B, paragraphs 0039-041], the test strip comprising: 
first receiving port (cavity 103) [Figs. 1A-1B, paragraphs 0039-0040], the first receiving port (103) for receiving a blood sample [paragraphs 0039], the first receiving port (103) at a first end of the test strip (100) [Figs. 1A-1B and paragraph 0039]; 
first electrode (working electrode 101) and a second electrode (counter electrode 102) [Figs. 1A-1B, paragraphs 0039-0040], the first and second electrodes (101 and 102) proximate to the first receiving port (103) [Figs. 1A-1B, paragraphs 0039-0040]; 
a first contact (101a) and a second contact (102a) [Figs. 1A-1B and paragraph 0041], the first and second contacts (101a and 102a) at a second end of the test strip [Figs. 1A-1B], the first and second contacts (101a and 102a) interconnected with the first and second electrodes (101 and 102), respectively [Figs. 1A-1B and paragraphs 0039-0041];
cholesterol oxidase (enzyme layer 106b comprises cholesterol oxidase) [Figs.1A-1B and 2, paragraphs 0049-0050], located proximate to the first and the second electrode (101 and 102) (the reaction layer 106 including the cholesterol oxidase and the mediator is applied/provided on electrodes 101 and 102) [Fig. 1A, and paragraphs 0040, 0050-0052]; 
a mediator (mediator layer 106c) [Figs.1A-1B and 2, paragraphs 0048 and 0052], located proximate to the first and the second electrode (101 and 102) (the reaction layer 106 including the cholesterol oxidase and the mediator is applied/provided on electrodes 101 and 102) [Fig. 1A, and paragraphs 0040, 0050-0052], wherein the mediator comprises an osmium compound [paragraph 0052].
wherein the cholesterol oxidase and the mediator interact with the blood sample and the first and second electrode to generate a measurable electrical event (the enzyme/cholesterol oxidase and the mediator react with the sample by applying a voltage between working electrode 101 and counter electrode 102 to measure the oxidation current) [paragraphs 0014, 0039, 0050-0051 and 0058], and 
wherein the cholesterol oxidase is configured such that the cholesterol oxidase reacts and directly transfers electrons to the mediator such that the mediator interacts with the first and second electrodes (the enzyme/cholesterol oxidase reacts with the sample and emits electrons which reduce the mediator so that is becomes a reducing substance and an oxidation current which flows between working electrode 101 and counter electrode 102 of biosensor 100 by electrochemically oxidizing the reducing substance is measured) [paragraphs 0057 and 0058].
Takagi further teaches a surfactant (Triton x100) located proximate to the first and second electrode [paragraph 0055].
Takagi does not teach the surfactant comprising Sodium Cholate, Potassium Phosphate, and bovine serum alluvium (BSA).
Aratake teaches a method of measuring cholesterol using a cholesterol oxidase, wherein the cholesterol oxidase is known to be unstable, which leads it to being deactivated during preservation of a reagent for measuring which contains the cholesterol oxidase to give a reduced performance of the reagent for measuring [paragraph 0002-0004].
Aratake teaches stabilized and preserved composition of cholesterol oxidase comprising Triton x-100, BSA and sodium cholate [paragraphs 0014, 0032-0033, 0041 and 0043].
Takagi and Aratake are analogous inventions in the field of detection of cholesterol.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the surfactant composition of Takagi to comprise BSA and sodium cholate, as in Aratake, in order to provide a stabilized and preserved composition [Aratake, paragraphs 00014, 0032-0033, 0041 and 0043].
Modified Takagi does not teach the mediator comprising a super mediator including both osmium and ruthenium and the surfactant further comprising potassium phosphate.
Deng teaches a test strip for electrochemical testing of a blood analyte (testing for the electrochemical detection of an analyte within a sample) [paragraphs 0046, 0048-0049, 0063-0064], the test strip comprising a mediator that is a super mediator including both osmium and ruthenium (the mediator comprises a multi-mediator formulation including both an osmium complex and a ruthenium complex) [paragraphs 0024, 0046, 0048-0050 and 0065], wherein the combination of osmium and ruthenium results in a synergistic effect for improved determination of an analyte [paragraphs 0024-0026], and wherein incorporating a buffer comprising potassium phosphate stabilizes the mediator [paragraphs 0024-0026 and 0095-0096].
	Modified Takagi and Deng are analogous inventions in the field of test strips for the electrochemical testing of a blood analyte.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mediator of modified Takagi to be a super mediator including both osmium and ruthenium, as in Deng, in order to provide a synergistic effect for improved determination of an analyte [Deng, paragraphs 0024-0026].  Further, it would have been obvious to one of ordinary skill in the art to modify the composition in Takagi to comprise potassium phosphate, as in Deng, in order to stabilize the mediator [Deng, paragraphs 0094-0096].
Modified Takagi does not teach a blood separation membrane placed over the first receiving port, the blood separation membrane including lectins.
Hasegawa teaches a test strip for the determination of a specific component (e.g., cholesterol) in a blood sample [paragraph 0001], wherein a blood separation membrane (corresponding to a first filter comprising a membrane) is positioned above a first receiving port in order to sufficiently filter hemocyte components in blood to measure cholesterol in a highly accurate manner [Figs. 5, 18 and 24, paragraphs 0008, 0050 and 0238].  
Modified Takagi and Hasegawa are analogous inventions in the field of test strips for the measurement of cholesterol in a blood sample.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the test strip of modified Takagi to comprise a blood separation membrane above the first receiving port, as in Hasegawa, in order to sufficiently filter hemocyte components in blood to measure cholesterol in a highly accurate manner [Hasegawa, paragraphs 0008, 0050 and 0238].  
Modified Takagi is silent to the blood separation membrane including lectins.
Shindelman teaches an assay device for measuring cholesterol in a blood sample wherein a blood separation membrane comprises blood cell capture reagents, such as lectins, in order to aid in the separation of the blood cells thereby improving the measurement of cholesterol [paragraphs 0065-0068].
	Modified Takagi and Shindelman are analogous inventions in the field of assays for measurement of cholesterol including blood separation membranes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blood separation membrane of modified Takagi to comprise lectins, as in Shindelman, in order to aid in the separation of the blood cells thereby improving the measurement of cholesterol [Shindelman, paragraphs 0065-0068].
Regarding claim 2
Modified Takagi teaches the test strip as set forth above, wherein one of the first and second electrodes (101 and/or 102) includes the cholesterol oxidase and the mediator on a surface of one of the first and second electrodes (the reaction layer 106 including the cholesterol oxidase and the mediator is applied/provided on electrodes 101 and 102) [Takagi, Fig. 1A, and paragraphs 0040, 0050-0052].
Regarding claim 3
Modified Takagi teaches the test strip as set forth above, wherein the cholesterol oxidase and the mediator is applied on to one of the first and second electrodes (the reaction layer 106 including the cholesterol oxidase and the mediator is applied/provided on electrodes 101 and 102) [Takagi, Fig. 1A, and paragraphs 0040, 0050-0052].
The limitation “painted” is considered a product-by-process limitation.  Therefore, said limitation does not distinguish the claimed product from the prior art because it does not impart any additional structure to the claimed product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113].
Regarding claims 14 and 22
Takagi teaches a test strip (biosensor/sensor chip 100) and meter (measuring instrument) combination system for electrochemical testing of a blood analyte [Figs. 1A-1B, paragraphs 0039-041], the system comprising a test strip (100) including:
first receiving port (cavity 103) [Figs. 1A-1B, paragraphs 0039-0040], the first receiving port (103) for receiving a blood sample [paragraphs 0039], the first receiving port (103) at a first end of the test strip (100) [Figs. 1A-1B and paragraph 0039]; 
first electrode (working electrode 101) and a second electrode (counter electrode 102) [Figs. 1A-1B, paragraphs 0039-0040], the first and second electrodes (101 and 102) proximate to the first receiving port (103) [Figs. 1A-1B, paragraphs 0039-0040]; 
a first contact (101a) and a second contact (102a) [Figs. 1A-1B and paragraph 0041], the first and second contacts (101a and 102a) at a second end of the test strip [Figs. 1A-1B], the first and second contacts (101a and 102a) interconnected with the first and second electrodes (101 and 102), respectively [Figs. 1A-1B and paragraphs 0039-0041];
a meter (corresponding to a measuring instrument) [paragraph 0039], the meter having a test strip receiving port shaped to receive the test strip (the biosensor chip 100 is inserted into and attached to a predetermined insertion port in the measuring instrument) [paragraph 0040], the meter including a plurality of contacts wherein a first portion of the plurality of contacts positioned to interface with the first and second contacts (the electrode patterns 101a and 102a electrically connect/interface the first electrode 101 and the second electrode 102 to the measuring instrument) [paragraph 0041]; 
a mediator (mediator layer 106c) and cholesterol oxidase (enzyme layer 106b comprises cholesterol oxidase) [Figs.1A-1B and 2, paragraphs 0048-0050 and 0052] configured to interact with the blood sample and the first and second electrode to produce a cholesterol level measured on the basis of a measurable electrical event (the enzyme/cholesterol oxidase and the mediator react with the sample by applying a voltage between working electrode 101 and counter electrode 102 to measure the oxidation current) [paragraphs 0014, 0039, 0050-0051 and 0058], the event detected by the meter and converted to the cholesterol level [paragraphs 0039, 0040 and 0058], wherein the mediator comprises an osmium compound [paragraph 0052]; and 
a surfactant (Triton x100) located proximate to the first and second electrode [paragraph 0055].
Takagi does not teach the surfactant comprising Sodium Cholate, Potassium Phosphate, and bovine serum alluvium (BSA).
Aratake teaches a method of measuring cholesterol using a cholesterol oxidase, wherein the cholesterol oxidase is known to be unstable, which leads it to being deactivated during preservation of a reagent for measuring which contains the cholesterol oxidase to give a reduced performance of the reagent for measuring [paragraph 0002-0004].
Aratake teaches stabilized and preserved composition of cholesterol oxidase comprising Triton x-100, BSA and sodium cholate [paragraphs 0014, 0032-0033, 0041 and 0043].
Takagi and Aratake are analogous inventions in the field of electrochemical detection of cholesterol.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the surfactant composition of Takagi to comprise BSA and sodium cholate, as in Aratake, in order to provide a stabilized and preserved composition [Aratake, paragraphs 00014, 0032-0033, 0041 and 0043].
Modified Takagi does not teach the mediator comprising a super mediator including both osmium and ruthenium and the surfactant further comprising potassium phosphate.
Deng teaches a test strip for electrochemical testing of a blood analyte (testing for the electrochemical detection of an analyte within a sample) [paragraphs 0046, 0048-0049, 0063-0064], the test strip comprising a mediator that is a super mediator including both osmium and ruthenium (the mediator comprises a multi-mediator formulation including both an osmium complex and a ruthenium complex) [paragraphs 0024, 0046, 0048-0050 and 0065], wherein the combination of osmium and ruthenium results in a synergistic effect for improved determination of an analyte [paragraphs 0024-0026], and wherein incorporating a buffer comprising potassium phosphate stabilizes the mediator [paragraphs 0024-0026 and 0095-0096].
	Modified Takagi and Deng are analogous inventions in the field of test strips for the electrochemical testing of a blood analyte.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mediator of modified Takagi to be a super mediator including both osmium and ruthenium, as in Deng, in order to provide a synergistic effect for improved determination of an analyte [Deng, paragraphs 0024-0026].  Further, it would have been obvious to one of ordinary skill in the art to modify the composition in Takagi to comprise potassium phosphate, as in Deng, in order to stabilize the mediator [Deng, paragraphs 0094-0096].
Modified Takagi does not teach a blood separation membrane placed over the first receiving port, the blood separation membrane including lectins.
Hasegawa teaches a test strip for the determination of a specific component (e.g., cholesterol) in a blood sample [paragraph 0001], wherein a blood separation membrane (corresponding to a first filter comprising a membrane) is positioned above a first receiving port in order to sufficiently filter hemocyte components in blood to measure cholesterol in a highly accurate manner [Figs. 5, 18 and 24, paragraphs 0008, 0050 and 0238].  
Modified Takagi and Hasegawa are analogous inventions in the field of test strips for the measurement of cholesterol in a blood sample.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the test strip of modified Takagi to comprise a blood separation membrane above the first receiving port, as in Hasegawa, in order to sufficiently filter hemocyte components in blood to measure cholesterol in a highly accurate manner [Hasegawa, paragraphs 0008, 0050 and 0238].  
Modified Takagi is silent to the blood separation membrane including lectins.
Shindelman teaches an assay device for measuring cholesterol in a blood sample wherein a blood separation membrane comprises blood cell capture reagents, such as lectins, in order to aid in the separation of the blood cells thereby improving the measurement of cholesterol [paragraphs 0065-0068].
	Modified Takagi and Shindelman are analogous inventions in the field of assays for measurement of cholesterol including blood separation membranes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blood separation membrane of modified Takagi to comprise lectins, as in Shindelman, in order to aid in the separation of the blood cells thereby improving the measurement of cholesterol [Shindelman, paragraphs 0065-0068].
Claims 6, 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0027886, Takagi et al. in view of US 2015/0104847, Aratake et al., US 2016/0355862, Deng, US 2005/0072670, Hasegawa et al. and US 2005/0221502, Shindelman et al., as applied to claims 1-3, 14, 21 and 22, and further in view of "Cholesterol Esterase," Roche CuslomBiotech Catalog, 15th Edition: Clinical Chemistry and Immunology, 01 May 2017 (01.05.2017), Pgs. 67-74.
All the limitations of claims 1 and 14 have been set for the above.
Regarding claims 6 and 17
	Modified Takagi teaches the test strip as set for above, but fails to explicitly disclose the cholesterol oxidase being Microorganism recombinant 11479709103.	
Roche CustomBiotech teaches a cholesterol oxidase used in diagnostics test for the determination of cholesterol, wherein said cholesterol oxidase is Microorganism recombinant 11479709103 [pages 67 and 72].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Takagi by a cholesterol oxidase that is Microorganism recombinant 11479709103 as taught by Roche CustomBiotech because said Microorganism recombinant 11479709103 is capable of determining cholesterol in a diagnostic test [Roche CustomBiotech, pages 67 and 72].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Regarding claim 24
Modified Takagi is silent to the cholesterol oxidase being Microorganism recombinant 11479709103.	
Roche CustomBiotech teaches a cholesterol oxidase used in diagnostics test for the determination of cholesterol, wherein said cholesterol oxidase is Microorganism recombinant 11479709103 [pages 67 and 72].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Takagi by a cholesterol oxidase that is Microorganism recombinant 11479709103 as taught by Roche CustomBiotech because said Microorganism recombinant 11479709103 is capable of determining cholesterol in a diagnostic test [Roche CustomBiotech, pages 67 and 72].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
With regards to the limitation “the combination resulting in a high R squared value and a higher y intercept than a ferricyanide mediator”, because the composition of the mediator and the cholesterol oxidase of the prior art is identical to the one claimed, the claimed properties or functions are presumed to be inherent. 
The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

Response to Arguments
Applicant’s arguments, see Remarks Filed on 10/27/2022, with respect to the rejection of claim(s) 1-5, 14-16, 21 and 22 under 35 U.S.C. §103 have been considered but are not persuasive.
Applicant argues that Aratake teaches using sodium cholate in a wet medium not a dry test strip.
Applicant argues that it would not be obvious to replace the surfactants of Deng with that of Aratake because the claims now recite that the mediator is an osmium
compound and Deng in paragraph [0084] specifically rejects these types of mediators, stating “[Os(III)(bpy)2imCl]C12 has poor stability in dry reagent on test strips and suffers from high background current at high concentrations.” 
Examiner respectfully disagrees.  Applicant’s arguments are not commensurate with the rejection.  Applicant’s arguments are also not commensurate with the claims (see 112 rejection of claims 21 and 22).  Two separate tests define the scope of analogous prior art: (1) whether the art is from the same field of applicant’s endeavor, regardless of the problem addressed and, (2) if the reference is not within the field of the inventor’s endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved. In re Klein, 647 F.3d. 1343, 1348 (Fed. Cir. 2011) (citing In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004)).  The test is NOT if the references are analogous to each other, but analogous between the reference and the instant invention.
Takagi teaches an osmium compound/complex (see paragraph [0052]).  Aratake teaches a surfactant formulation that is known to stabilizes and preserve cholesterol oxidase.  Accordingly, one of ordinary skill in the art would have found obvious to modify one known surfactant composition for another known surfactant composition for the purpose of stabilizing the cholesterol oxidase. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Aratake teaches a method for stabilizing cholesterol oxidase which is the enzyme used in the determination of cholesterol in the instant invention. Aratake shows that said enzyme is known to be unstable and is deactivated during preservation of a reagent for measuring which contains the cholesterol oxidase to give a reduced performance of the reagent for measuring [paragraph 0003].  By providing a formulation including a surfactant and sodium cholate, the cholesterol oxidase is stable and suitable for long term preservation.  Accordingly, based on the teachings of Aratake, it would have been obvious to modify the surfactant composition of Takagi to comprise BSA and sodium cholate in order to provide a stabilized and preserved composition [Aratake, paragraphs 00014, 0032-0033, 0041 and 0043].
While Aratake teaches a combination of surfactants that stabilize and preserve the composition of cholesterol oxidase, the purpose of incorporating a buffer such as potassium phosphate is to stabilize the mediator (See Deng).  Deng was merely cited for the limitations regarding a mediator including both osmium and ruthenium.  However, as amended, independent claims 1 and 14 do not require ruthenium.  Rather, the claims merely require a mediator including osmium which is well known as disclosed in Takagi.   In the interest of furthering prosecution, it was interpreted that the mediator also includes ruthenium.  However, the claims remain unclear as set forth in the rejection over 35 U.S.C. 112 above.  
It is noted that Deng shows a super mediator including both osmium and ruthenium that provides a synergistic effect that improves the determination of an analyte and further overcomes drawbacks associated with single mediator systems (e.g., poor stability).  However, the multi-mediator formulation may include a buffer, such as potassium phosphate, to stabilize said mediator such that little if any is reduced during storage [paragraphs 0024-0026 and 0095-0096].  Thus, one of ordinary skill in the art would have found obvious to modify Takagi to include BOTH the mediator and buffer disclosed in Deng so that: 1) there is improved determination of an analyte; and 2) the mediator is stabilized.
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721